            Case
             Case1:21-mc-00247-AJN
                  1:21-mc-00247-AJN Document
                                     Document16-1 Filed04/27/21
                                              17 Filed  04/23/21 Page
                                                                  Page11ofof33




                              IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF NEW YORK
    ------------------------------------------------------------
    MARTIN J. WALSH,1 Secretary of Labor, United :
    States Department of Labor,
                                                                 :
                                        Petitioner,
                                                                 :
                      v.
                                                                   Case No. 1:21-mc-00247-AJN
                                                                 :
    G&J’S PIZZERIA 2, LLC,
                                                                 :

                                        Respondent.                :

    ------------------------------------------------------------                           4/27/2021

                                               PROPOSED ORDER

           WHEREAS on February 12, 2021, the U.S. Department of Labor, Occupational Safety and

Health Administration (“OSHA”) issued an administrative subpoena duces tecum (the

“Subpoena”) to Respondent G&J Pizzeria 2, LLC, (“G&J”);

           WHEREAS on March 16, 2021, Milton Al Stewart, Acting Secretary of Labor, United

States Department of Labor (the “Acting Secretary”) filed the Motion to Compel Compliance with

Administrative Subpoena Duces Tecum (the “Motion to Compel”);

           WHEREAS G&J subsequently provided information to OSHA related to the Subpoena

requests; and

           WHEREAS the Secretary made several requests to G&J to join us in filing this Proposed

Order, to which we received no response; and




1
  Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Secretary of Labor Al Stewart is automatically
substituted as Petitioner.
        Case
         Case1:21-mc-00247-AJN
              1:21-mc-00247-AJN Document
                                 Document16-1 Filed04/27/21
                                          17 Filed  04/23/21 Page
                                                              Page22ofof33




       WHEREAS the Secretary respectfully submits that, having now obtained information

needed from G&J in order to complete OSHA’s inspection, he no longer wishes to pursue the

Motion to Compel;

       IT IS THEREFORE ORDERED that the Motion to Compel is DISMISSED with prejudice,

with each party to bear its own costs and fees, including attorney’s fees.




                                                 2
        Case
         Case1:21-mc-00247-AJN
              1:21-mc-00247-AJN Document
                                 Document16-1 Filed04/27/21
                                          17 Filed  04/23/21 Page
                                                              Page33ofof33




SO ORDERED:

                                              __________________________________
                                              ALISON J. NATHAN
                                              UNITED STATES DISTRICT JUDGE


DATED:          April 26, 2021
               _______________________


Entry of this Order is hereby consented to:

                                                          ELENA S. GOLDSTEIN
                                                          Deputy Solicitor of Labor

                                                          JEFFREY S. ROGOFF
                                                          Regional Solicitor


                                                    By:
                                                          MATTHEW M. SULLIVAN
                                                          Senior Trial Attorney
                                                          U.S. Department of Labor
                                                          201 Varick Street, Room 983
                                                          New York, NY 10014
                                                          Attorneys for Martin J. Walsh
                                                          Secretary of Labor




                                                3
